MacLean, J.
One Eischel was a stockholder and director in the Grand Theatre Company of which company- all other stockholders were actors. The corporation had no by-laws. At a meeting of all the directors at the end of the season of 1903 Eischel was told that it was considered not advantageous to the company to have connected with it a person not an actor and that it was desirable for the benefit of the company that he should sell his stock. Eischel objected and said then he should be paid $1,500 for the special services he had rendered as treasurer. ' This compensation was cut down to $500 payable in the company’s note due in November, 1904, when the company would be in funds. Nothing shows that the treasurer was td work for nothing. The directors, of all persons, should know about that. Admitting that something was due they compromised the demand and settled the compensation at one-third. That was a good consideration for the note, which is contested apparently only by a person who came into the corporation.later on by.buying all the stock. Ift is not contradicted that the plaintiff acquired the note by paying for it in cash before maturity.
Judgment affirmed, with costs.
Dugbo, J., concurs.